Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 9/6/2022 is acknowledged.  The traversal is on the ground(s) that “a number of the structural and functional limitations recited in claims 1 and 13 are also recited in claim 18, and the dependent claims 2-12 and 14-17 further recite limitations recited in claims 18-20. Applicant respe  

This is not found persuasive because as stated in the Restriction Requirement, the claims are directed to two different inventions, i.e. “An accumulator contents detection system” (Group I) and “A non-transitory computer readable medium having stored thereon a program.”
The non-transitory computer readable medium etc. is classified in a different Technology area and it would be a serious burden to search two distinct inventions.

Applicant’s argument in re the classification is not germane, when two distinctly claimed inventions are presented. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noonan et al (2017/0112060), in view of Shinners et al (6431981).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Noonan teaches the claimed invention, except as noted:

[AltContent: textbox (Drive metering roll)][AltContent: arrow]
    PNG
    media_image1.png
    497
    646
    media_image1.png
    Greyscale


“[0020] The crop mass flow feedback device 155 may be a first pressure sensor 160 positioned to sense the pressure of the first motor 125, a second pressure sensor 165 positioned to sense the pressure of the second motor 135, and a third pressure sensor 170 positioned to sense the pressure of the third motor 145 and the threshold is a pressure limit for at least one of the first motor 125, the second motor 135, and the third motor 145.”

1. An accumulator contents detection system for a harvester, the system comprising: 
an accumulator (105) configured to accumulate crop material; 
a plurality of metering rollers (120) configured to receive crop material from the accumulator, 
the metering rollers including a drive metering roller (marked up); and 
at least one sensor (pressure sensor 160) configured to detect a load transmitted to the drive metering roller (although, the pressure sensor of the drive is well known to be related to the “load drive,” however it is not mentioned, Noonan).

Shinners ‘981 teaches that it has been known in the crop processing application, that the “load transmitted to the drive” is related to the “mass flow rate.” 
“(23) In accordance with yet another aspect of the invention, a yield monitor for a forage processing machinery is provided, which comprises a drive load measuring device affixed to a drive device of the forage processing machinery. The drive load measuring device generates a drive load signal related to a forage mass flow rate. The yield amount is generated using the drive load signal, wherein a computer is capable of generating a yield amount based upon the drive load signal, a forage processing machinery groundspeed, and forage processing machinery intake parameters. A method for measuring a forage yield is also provided, comprising the steps of generating a drive load signal related to a mass flow rate of a forage stream feeding into the forage processing machinery and generating a yield amount based upon the drive load signal, the forage processing machinery groundspeed, and forage processing machinery intake parameters.”

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to related the meter roller’s pressure sensor of Noonan with the teachings of Shinners, because it is well known that the mass flow rate / feed rate, i.e. the pressure sensor, is related to the load transmitted to the roll drive.

Examiner notes that the Supreme Court has stated that in considering obviousness “the analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR Int’! Co. v. Teleflex, Inc., 550 U.S. 398, 418 (2007). The Court emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” and has affirmed that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Jd. at 415-16. In this case, the Examiner adds the interpretation of the drive load and the feed/mass flow rate sensors are related (taught by Shinners), similarly adds the interpretation the load sensor is related to measuring/sensing the feed/mass flow. It has been well established the force required to drive the crop conveyor (roll, roller etc.) increases/decreases by the feed / mass flow rate (Noonan, drive’s pressure sensor).  Therefore, it yields the predictable result of having the knowledge of how much crop is handled at a given time. 


2. The system of claim 1, further comprising a controller (185) communicatively coupled to the at least one sensor, an indicator (operator interface 45) communicatively coupled to the controller and configured to indicate the load detected by the at least one sensor is below a threshold amount (par. 22).

4. The system of claim 1, further comprising a controller communicatively coupled to the at least one sensor, a hydraulic system including a hydraulic motor coupled to the drive metering roller and configured to be driven by a hydraulic pump, and wherein the at least one sensor is in the form of a pressure sensor configured to detect hydraulic pressure in the hydraulic system (Noonan teaches either hydraulic or electric drive in par. 16; in case of a hydraulic motor, the elements of the hydraulic system, a pump is a known part).

5. The system of claim 4, wherein the controller is communicatively coupled to the hydraulic pump and configured to transmit a signal to cease operation of the hydraulic pump if the hydraulic pressure detected by the pressure sensor is outside of a predetermined range (obvious capability, the feed rate can be increased or decreased, par. 3).

6. The system of claim 5, wherein the hydraulic pressure detected by the pressure sensor includes at least one of a hydraulic pressure upstream of the hydraulic motor, and a hydraulic pressure downstream of the hydraulic motor (obvious when using Noonan’s pressure sensor).

7. The system of claim 6, wherein the pressure sensor is in the form of a differential pressure sensor configured to detect a pressure drop across the hydraulic motor (obvious operation when using Noonan’s pressure sensor).

8. The system of claim 1, further comprising a controller communicatively coupled to the at least one sensor, an electric motor coupled to the drive metering roller, and wherein the at least one sensor is in the form of a current sensor configured to detect a current draw of the electric motor (Noonan’s teaches the electric drive, the operation and use of the sensor, namely measuring the current draw would be obvious to one skilled).

9. The system of claim 8, wherein the controller is communicatively coupled to the electric motor and configured to transmit a signal to cease operation of the electric motor if the current draw of the electric motor is below a predetermined threshold value (similarly, to the use of the hydraulic pressure sensor, the same applies when using the current sensor; NOTE: one skilled in the art could pick and choose among the type of sensors used, as evidenced in cl. 4 and 10, the type of sensor used is not critical).

10. The system of claim 1, further comprising a controller communicatively coupled to the at least one sensor, and wherein the at least one sensor is in the form of a torque sensor coupled to the drive metering roller (one skilled in the art could pick and choose among the type of sensors used, as evidenced in cl. 4 and 8, the type of sensor used is not critical; the torque sensor would operate in the same manner).

11. The system of claim 10, further comprising a drive unit driving the drive metering roller, and wherein the controller is communicatively coupled to the drive unit and configured to transmit a signal to cease operation of the drive unit if a torque detected by the torque sensor is below a predetermined threshold value (as noted above, the torque sensor would similarly work as the hydraulic pressure is intended to).

12. A harvester comprising the system of claim 1, the harvester including a chassis, an operator station supported by the chassis, a harvesting header coupled to the chassis, a duct in communication with the harvesting header, the duct configured to deliver crop material from the harvesting header to the accumulator, and wherein the accumulator and the metering rollers are supported by the chassis (figs 1, 2).

The following are already addressed above in the apparatus:

13. A method of metering crop material from an accumulator of a harvester, the method comprising receiving crop material from the accumulator to a plurality of metering rollers; conveying crop material with the metering rollers; and detecting a load transmitted to a drive metering roller of the metering rollers.

14. The method of claim 13, further comprising comparing the load transmitted to the drive metering roller to a predetermined range, and wherein if the load transmitted to the drive metering roller is within the predetermined range, maintaining operation of the drive metering roller, and if the load transmitted to the drive metering roller is outside the predetermined range, ceasing operation of the drive metering roller.

15. The method of claim 14, further comprising wrapping a bale of crop material while the drive metering roller is stopped (it would be an obvious logical step, otherwise it would conflict with the wrapping process, i.e. would try to convey material to the baler chamber).

16. The method of claim 15, further comprising ejecting the bale of crop material after wrapping the bale of crop material is complete and while the drive metering roller is stopped (it would be an obvious choice to eject while the roller is stopped, so the crop would not be spilled).

17. The method of claim 16, further comprising resuming operation of the drive metering roller after wrapping the bale of crop material and ejecting the bale of crop material is complete (it would be an obvious logical step to repeat the process of feeding the chamber).




Allowable Subject Matter
	Claim(s) 3 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Deutsch et al (6263650) teaches a processor for providing uniform feeding and distribution across the width using a metering roll (par. 6, 14). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD F KOVACS/Primary Examiner, Art Unit 3671